Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Apr 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jake Ferderer on 2 May 2022.

The application has been amended as follows: Please amend claim 1 and cancel claims 36-40 submitted 19 Apr 2022 as follows:
1. 	(Currently amended) A method for singulating semiconductor dies, comprising:
detecting spacing information for at least one irregularly spaced die, information for regularly spaced dies, and information for at least one die-sized vacancy positioned between at least some of the dies of an individual semiconductor workpiece, wherein the spacing information includes information about the spacing of a single irregularly spaced die relative to a neighboring die and information about the position of the at least one die-sized vacancy relative to dies adjacent to the at least one die-sized vacancy; 
based at least in part on the spacing information, automatically controlling a process for singulating the dies of the individual semiconductor workpiece, wherein the process includes: 
automatically removing the at least one die-sized vacancy by controlling a path of a cutter as the cutter cuts around the entirety of a perimeter of the at least one die-sized vacancy; automatically singulating the single irregularly spaced die from the individual semiconductor workpiece by controlling a path of the cutter as the cutter cuts around the single irregularly spaced die; 
updating the spacing information as the dies are singulated, wherein the updated spacing information includes information about the spacing of a remaining irregularly spaced die relative to a remaining neighboring die; 
changing a path along which the cutter moves as it singulates the remaining irregularly spaced dies based at least in part on the updated spacing information; and, after no further irregularly spaced dies remain, 
automatically singulating the regularly spaced dies with a series of first straight cuts parallel to an x-axis or y-axis of the individual semiconductor workpiece, followed by a series of second straight cuts perpendicular to the first straight cuts.

36-40. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 32, Kelkar (US 2003/0153179, previously cited) and Baird (US 2006/0091126, previously cited) appear to be the closest prior art. Kelkar teaches a method for singulating semiconductor dies including detecting spacing information for the dies to automatically control a process for singulating the dies with a cutter which cuts out the individual dies. Additionally, Baird teaches cutting out irregularly spaced dies with the cutter. However, neither Kelkar nor Baird teaches cutting around an entire perimeter of a die-sized vacancy with the cutter as recited in the claims, particularly in combination with the claimed detection and subsequent singulating of the dies. While the spaces at the edge of the wafer of Kelkar (fig 2A) might arguably be die-sized vacancies, there is no teaching or suggestion to direct the cutter around the entire perimeter of the vacancies as claimed. A person having ordinary skill in the art would not be motivated to make this modification, as the cutting lines formed by Kelkar cut these vacancies without traversing the entire perimeter of the vacancies. Therefore, the teachings of claims 1, 32, and their dependents are not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723